Citation Nr: 1505579	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual scar, status post excision of malignant melanoma, over the back.

2  Entitlement to an initial compensable evaluation for residual scar, status post excision of basal cell carcinoma, of the right cheek.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for mandibular bone loss. 

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1983 and from December 1985 to February 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's Virtual VA electronic file contains a March 2013 VA psychiatric examination report and VA medical records dated in March 2013.  These records are not pertinent to any of the Veteran's claims on appeal and consequently a remand for RO review of these newly received records is not indicated.  

In the VA Form 9, dated in August 2012, the Veteran indicated that he was also seeking service connection for skin disorder(s) related to sun damage in service.  It is noted that service connection for benign melanocytic nevi (claimed as unspecified skin damage) was previously denied by way of a June 2010 rating decision.  As this matter has not been adjudicated, the matter is referred to the RO for the appropriate consideration.

The issue of entitlement to service connection for hypertension and the issue of entitlement to service connection for mandibular bone loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's scar, status post excision of malignant melanoma over the back, is not painful or unstable and does not result in any disabling effects.  The scar is 5.5 by 2 centimeters in size and is superficial.

2.  The scar on the Veteran's cheek does not have any characteristics of disfigurement.  It is not unstable or painful and does not cause any other disabling effects.  

3.  The VA criteria for hearing loss have not been demonstrated in either ear at any time since discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scar, status post excision of malignant melanoma over the back, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

2.  The criteria for an initial compensable rating for residual scar, status post excision of basal cell carcinoma of the right cheek, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7804, 7805 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With regard to the increased rating claims, the appeal arises from the Veteran's disagreement with the initial rating evaluations following the grant of service connection.  In such claims, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC).  The RO has already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In May 2009, prior to the July 2009 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claims for service connection, and the relative duties upon himself and VA in developing the claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The May 2009 letter specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was provided VA medical examinations in June 2009.  Although the June 2009 scars examiner did not have the claims folder available for review, the Board does not find that such makes the examination inadequate, as the examiner provided clinical findings pertaining to the service-connected disability, which are sufficient to allow the Board to render an informed determination.  The Board also notes the June 2009 VA audiologist did not have the Veteran's claims folder for review.  As explained below, the Veteran has not met the criteria for hearing loss in either ear and thus the lack of review of claims file by the VA audiologist makes no difference to the outcome of the Veteran's hearing loss claim and is thus not prejudicial to the Veteran's claim hearing loss claim.  As the VA examination reports provided sufficient information to allow the Board to render informed determinations, the examinations were adequate.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Scar on Back

The July 2009 rating decision on appeal granted the Veteran service connection for residual scar, status post excision of malignant melanoma over the back.  The RO assigned a noncompensable initial rating effective from March 1, 2009, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran has appealed the noncompensable rating assigned.

The Board finds that the Veteran has not met the criteria for a compensable rating for residual scar, status post excision of malignant melanoma over the back.  In order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); or scars, that are unstable or painful (10 percent disabling under DC 7804).  Additionally, Diagnostic Code 7805 provides for rating scars when there are any disabling effects not considered in a rating provided under DC 7800-04. 

On VA examination in June 2009 the Veteran stated that his back scar had completely healed and denied any problems of tenderness, adherence, hypersensitivity, breakdown, inflammation, or loss of muscle function or motion due to the scar.  Examination revealed a 5.5 by 2 cm excision scar at the site of melanoma over the medial lower right scapula.  The scar was smooth in texture, with no evidence of tenderness, adherence, hypersensitivity, breakdown, depression, inflammation, or loss of muscle function or motion due to the scar.

VA treatment records in March 2011, August 2011, and May 2012 indicate that the Veteran's scar on his back was well-healed.

In this case, the Veteran has not been shown to have scarring from the excision of the malignant melanoma from his back that is deep, that covers an area of 39 square centimeters or more, that is painful, that is unstable, or that has any other disabling effects.  Consequently, the Veteran has not met the criteria for a compensable rating under any applicable diagnostic code at any time since the grant of service connection and a compensable rating for initial compensable evaluation for residual scar, status post excision of malignant melanoma over the back, is not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

III.  Cheek Scar

The July 2009 rating decision on appeal granted the Veteran service connection for a residual scar, status post excision of basal cell carcinoma of the right cheek.  The RO assigned a noncompensable initial rating effective from March 1, 2009, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran has appealed the noncompensable rating assigned.

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with one characteristic of disfigurement is rated at 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

VA treatment records in March 2011 and August 2011 indicate that the Veteran's scar on his cheek was faint and well-healed.

In this case there is no indication in the record that the Veteran's has a cheek scar that exhibits any of the characteristics of disfigurement listed above.  On VA examination in June 2009 the VA examiner noted that the cheek scar was 1.5 cm long, well-healed, slightly erythematous and barely visible.  Furthermore, the June 2009 VA examiner specifically stated that the Veteran's cheek scar is not disfiguring.  Consequently the Veteran is not entitled to a compensable rating under Diagnostic Code 7800. 

Diagnostic Codes 7801 and 7802 are not for application, as they pertain to scars other than those on the head, face, or neck.

The Veteran has not been shown to have an unstable cheek scar and is therefore not entitled to a compensable rating under Diagnostic Code 7803.  He has not been shown to have a cheek scar that is painful on examination, and there has been no limitation of function the scar.  Consequently, he is not entitled to a compensable rating under Diagnostic Codes 7804 or 7805.  Accordingly, the Board finds that the Veteran has not met the criteria for a compensable rating under any applicable criteria for his cheek scar at any time since the grant of service connection.  See Fenderson. 

IV.  Extraschedular and TDIU Consideration

There is no evidence (or allegation) that the Veteran's scars have rendered him unemployable or would render him unemployable.  To the contrary, he has been working full time with no reported impairment.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered whether the Veteran's scars present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scars are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected scars with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology since the grant of service connection.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

V.  Hearing Loss

The Veteran indicated on his April 2009 original claim that he had had bilateral hearing loss since April 1990.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status shall be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show that the Veteran's hearing was evaluated a number of times during service.  Each time the audiometric evaluations revealed the Veteran to have normal hearing in both ears.  None of the auditory thresholds at any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz were greater than 25 decibels in either ear.  For example, in November 2008, just prior to discharge for service, audiometric testing revealed that the Veteran had auditory thresholds of 15, 5, 5, 20, and 20 decibels in the left ear, and auditory thresholds of 15, 10, 0, 20, and 25 decibels in the right ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  

On VA audiological examination performed in June 2009, the Veteran reported that he had bilateral hearing loss, right worse than left that began during service.  He attributed his asymmetric hearing loss to being a right-handed shooter while not always wearing hearing protection.  The evaluation revealed right ear puretone thresholds, in decibels, of 10, 5, 0, 15, and 20 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Audiometric evaluation in the left ear revealed puretone thresholds of 10, 5, 5, 25, and 20 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 94 percent on the right and 96 percent on the left.  The examiner noted that the Veteran had mild hearing loss at higher frequencies.  She stated that the Veteran's test results did not meet the VA criteria for disability.  She noted that the Veteran had normal hearing for all compensable frequencies and that his speech recognition scores were excellent bilaterally.  As shown, the Veteran's auditory thresholds did not exceed 25 decibels in either ear from 500 to 4000 Hertz, and he did not have speech recognition scores below 94 percent in either ear.  He thus did not have hearing loss at defined by VA in either ear.  See 38 C.F.R. § 3.385.

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the record fails to show that the Veteran has met the VA standards for hearing loss in either ear at any time.  Accordingly, service connection is not warranted for hearing loss in either ear.


ORDER

Entitlement to an initial compensable evaluation for residual scar, status post excision of malignant melanoma over the back, is denied.

Entitlement to an initial compensable evaluation for residual scar, status post excision of  basal cell carcinoma of the right cheek, is denied.

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

The Veteran served on active duty for over 25 years.  The STRs include a May 2008 STR which shows that the Veteran reported a history of hypertension.  A November 2008 STR shows a blood pressure reading of 132/100 and indicates that the Veteran was being referred for hypertension.  The STRs contain additional elevated blood pressure measurements.  The Veteran was provided a VA medical examination in June 2009.  The VA examiner noted that he did not have the Veteran's STRs for review.  The Board notes that the lack of review of the STRs, which include elevated blood pressure readings and references to hypertension, diminishes the adequacy of the June 2009 VA hypertension examiner's opinion.  Where VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Another opinion showing consideration of the Veteran's pertinent medical history, should be obtained.   

The Veteran was provided a VA dental examination in June 2009.  Although the Veteran provided the examiner some of his service dental records, he did not provide such records dated subsequent to April 8, 2005.  The claims file contains subsequent service dental records and these must also be considered.  Furthermore, the June 2009 VA dental examiner indicated that the Veteran had mandibular bone loss, but provided no opinion as to the etiology of such loss.  The Board notes that 38 C.F.R. § 4.150 provides that service connection for mandibular bone loss for compensation purposes only when the bone loss is through trauma or disease such as osteomyelitis, and not to the loss of alveolar process as a result of periodontal disease.  Consequently the June 2009 VA dental report's lack of opinion regarding the etiology of the mandibular bone loss makes that report inadequate.  Accordingly, the Veteran's dental claim must be remanded for a new VA dental examination and medical opinion.  See Barr.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion concerning the claim for service connection for hypertension.  The claims folder must be made available to the clinician and the clinician should note in the examination report that the claims folder has been reviewed.  If hypertension is not currently found the examiner should address the elevated readings during service and whether or not they are indicative of the presence of hypertension.  If hypertension is found, the clinician should provide an opinion as to whether is at least as likely as not (i.e., 50 percent or greater possibility) the hypertension first developed during service, within a year of discharge from service, or is otherwise related to the Veteran's periods of active service.  The clinician should provide rationale for all opinions given.

2.  Provide the Veteran a VA dental examination.  The claims folder must be made available to the examiner and the examiner should note in the examination report that the claims folder has been reviewed.  The examiner should provide a discussion of the etiology of the Veteran's mandibular bone loss, including an opinion as to whether is at least as likely as not (i.e., 50 percent or greater possibility) the Veteran's mandibular bone loss is due to trauma or to disease such as osteomyelitis that was incurred in service.  The examiner should provide rationale for all opinions given.

3.  Upon completion of the above, take any other development action deemed warranted and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


